IN THE SUPREME COURT OF THE STATE OF NEVADA


                  BLACK DIAMOND INSURANCE                                   No. 70065
                  COMPANY; AND SWIFT BAIL BONDS,
                  INC.,
                  Petitioners,                                               FILED
                  vs.
                  MUNICIPAL COURT OF THE CITY OF                              MAY 1 1 2016
                  LAS VEGAS; AND THE HONORABLE
                  MARTIN D. HASTINGS,
                  Respondents,
                  and
                  CITY OF LAS VEGAS,
                  Real Party in Interest.

                           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
                              This original petition for a writ of mandamus challenges a
                  municipal court's denial of a motion to exonerate bail bonds.
                              Having considered the petition and appendix filed in this
                  matter, we conclude that petitioners have not demonstrated that the
                  municipal court arbitrarily or capriciously exercised its discretion.      Intl
                  Game Tech., Inc. v. Second Judicial Dist. Court, 124 Nev. 193, 197, 179
P.3d 556, 558 (2008). Accordingly, our intervention by way of
                  extraordinary relief is not warranted, see NRAP 21(b)(1); Smith v. Eighth
                  Judicial Dist, Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991) (holding
                  that this court has the discretion to determine whether to consider a writ
                  petition), and we
                              ORDER the petition DENIED.



                                                                     , J.
                                          Hardesty

SUPREME COURT
        OF
     NEVADA
                  Saitta                                     Pickering
(0) 1947A    ce
                   cc: Hon. Martin D. Hastings, Municipal Court Judge
                        Morris Law Center
                        Las Vegas City Attorney
                        Las Vegas Municipal Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A    er.